UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 14, 2015 The Bancorp, Inc. (Exact name of registrant as specified in its charter) Commission File Number:000-51018 Delaware 23-3016517 (State or other jurisdiction of (IRS Employer incorporation) Identification No.) 409 Silverside Road Wilmington, DE 19809 (Address of principal executive offices, including zip code) 302-385-5000 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure The Company has been advised by the Federal Deposit Insurance Corporation (“FDIC”) that the FDIC has concluded that certain prepaid accounts, including general purpose prepaid cards, should be reported as brokered deposits. As reported in the Company’s Form 10-Q for the quarter ended September 30, 2014, this determination will result in a surchargein the FDIC insurance premium payable by the Company’s consolidated subsidiary, the Bancorp Bank, of 10 basis points applied against average liabilities. This surcharge will in the future terminate, depending upon the FDIC’s evaluation of the Bank. The Bank’s capital ratios are unaffected by this reclassification of deposits. Signature(s) Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January14, 2015 The Bancorp, Inc. By: /s/ Paul Frenkiel Name: Paul Frenkiel Title: Chief Financial Officer and Secretary
